The defendant appeals from a judgment of the Supreme Court, Queens County (Kron, J.), rendered July 11, 2002, convicting him of robbery in the first degree, robbery in the second degree (two counts), assault in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Latella, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it *741was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The showup in the present case was confirmatory (see People v Bazelias, 220 AD2d 443 [1995]; People v Hewitt, 267 AD2d 326 [1999]; People v Martindale, 202 AD2d 158 [1994]). Approximately one month after the robbery, a witness saw the defendant on the street. This identification occurred spontaneously without any police involvement. The witness immediately described both the defendant and his vehicle to the police, who then found the defendant in the vehicle less than 30 minutes later, a short distance away. The confirmatory showup which followed merely assured that the person being detained was in fact the person whom the witness had just identified. Accordingly, that branch of the defendant’s omnibus motion which was to suppress identification testimony was properly denied.
The defendant’s remaining contentions are without merit. Smith, J.P., Luciano, H. Miller and Townes, JJ., concur.